By the Court. An injury sustained by one while employed as a machinist in a machine shop, where sharp edged cutting tools, grinders and implements are used as per Sub-section 7% of Section 3 would come within the Workmen’s Compensation Act, and upon the facts submitted, and for the sole purpose of arriving at a conclusion for the guidance and action of the officials of the University of Illinois, the Court of Claims is of the opinion that the Workmen’s Compensation Act should be held applicable to the above named employee with reference to said injury. An award is recommended.